10/16/2015 ' TDCJ offender Detans ©4// 012 " U

TEXAS DEPARTMEN DE QR|NHNAL JuS-nc§ TDCJ Home m New Offender Search

 

Offender Information Detai|s

SlD Number: 4 08133963
TDCJ Number: 01833863
Name: PH|LL|PS,LAWRENCE JACKSON _ .
Race: ~ B

Gender: |\/|

DOB: , 1990-01-16
Maximum Sentence Date: 2020-10-26
Current Faci|ity: WALLACE
Projected Release Date: 2020-10-26
Paro|e E|igibi|ity Date: 2016-,10-26
Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Release Date: Offender is not scheduled for release at
this time.
Schedu|ed Release Type: Wi|| be determined When release date is
scheduled v
Schedu|ed Release Wi|| be determined When release date is
Location: scheduled
J

 

;;j_;;iz;*aiqie Reyiew;inform‘ait`ion_};_.,»

 

l

Offense History:

 

Sentence (YY-i\til\li-

Otfense Senten ce
Offense DD)

Date Date
l - l ' l l l

http://offender .tdcj .state.tx.uleffenderSearcNoffenderD etai | .acti on?sid= 08133963 1/2

County Case No.